 Case 2:19-cv-02785-MWF-JPR Document 27 Filed 01/28/21 Page 1 of 9 Page ID #:1357



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   MARY R.-V.,                     )   Case No. CV 19-2785-MWF (JPR)
                                     )
12                      Plaintiff,   )
                                     )   ORDER ACCEPTING FINDINGS AND
13                 v.                )   RECOMMENDATIONS OF U.S.
                                     )   MAGISTRATE JUDGE
14   ANDREW SAUL, Commissioner       )
     of Social Security,             )
15                                   )
                        Defendant.   )
16                                   )
                                     )
17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Complaint, Joint Stipulation, Administrative Record, and all
19   other records on file as well as the Report and Recommendation of
20   U.S. Magistrate Judge.    On December 14, 2020, Plaintiff filed
21   Objections to the R. & R., in which she mostly simply repeats
22   arguments from the Joint Stipulation.1
23        For instance, Plaintiff reiterates that the ALJ erred in
24   failing to exhibit and consider a medical-source statement from
25   treating doctor Russell W. Nelson opining that Plaintiff was
26
27
          1
            Defendant filed a response to the Objections on December
28   28, 2020.

                                          1
 Case 2:19-cv-02785-MWF-JPR Document 27 Filed 01/28/21 Page 2 of 9 Page ID #:1358



 1   prohibited from repetitive twisting, turning, or bending, among
 2   other things.   (See Objs. at 2-4.)     As the Magistrate Judge
 3   found, however, Plaintiff affirmatively waived this argument when
 4   her counsel confirmed on two occasions at the hearing before the
 5   ALJ that the record was “complete,” particularly given that the
 6   ALJ had already held the record open for her to submit additional
 7   documents.    (R. & R. at 50.)   Plaintiff argues that the Court
 8   should disregard this express waiver because the Social Security
 9   regulations “obligate plaintiffs on an ongoing basis to inform or
10   submit all evidence.”    (Objs. at 3 (citing 20 C.F.R. §
11   404.1512).)   She posits a hypothetical scenario in which a
12   “plaintiff is receiving treatment for an impairment with an
13   unknown diagnosis” at the time of the hearing and complains that
14   the Magistrate Judge’s holding “would bar submission” of evidence
15   resolving the uncertainty.    (Id.)     But of course those facts are
16   not present here: Dr. Nelson had been providing treatment to
17   Plaintiff for years, and nothing about his late-submitted opinion
18   indicates any changed circumstances or reasons why it could not
19   have been rendered earlier.      In the face of Plaintiff’s counsel’s
20   two acknowledgments that the record was complete, she has
21   affirmatively waived this issue.
22        In any event, as the Magistrate Judge noted (R. & R. at 51-
23   52), it is apparent from the DOT descriptions of the accounting-
24   clerk and payroll-clerk jobs the ALJ found Plaintiff could
25   perform as well as from the VE’s testimony concerning them that
26   the jobs do not require repetitive twisting, turning, or bending.
27   (See AR 1130); “Accounting Clerk,” DOT 216.482-010, 1991 WL
28   671933 (Jan. 1, 2016); “Payroll Clerk,” DOT 215.382-014, 1991 WL

                                         2
 Case 2:19-cv-02785-MWF-JPR Document 27 Filed 01/28/21 Page 3 of 9 Page ID #:1359



 1   671908 (Jan. 1, 2016).    Thus, any error by the ALJ in failing to
 2   consider Dr. Nelson’s opinion was harmless, as the Magistrate
 3   Judge recognized.   (R. & R. at 52.)     And Plaintiff has not
 4   contested that finding.
 5          Plaintiff also argues that this Court should remand for the
 6   ALJ to resolve the ambiguity in the record presented by an
 7   opinion from an unidentified source that Plaintiff would be
 8   absent from work two times a week.      (See Objs. at 4; R. & R. at
 9   46.)   But as the Magistrate Judge noted, the unidentified opinion
10   was from before the alleged onset date and before Plaintiff’s
11   back surgery.   (R. & R. at 46.)    Further, the opinion concerned
12   Plaintiff’s ability to do her prior job as actually performed (AR
13   334-37; see AR 334-35), which is not at issue here because the
14   ALJ found she could do it only as generally performed (AR 19);
15   see Arnold v. Astrue, No. EDCV 10-1609 JC., 2011 WL 2261058, at
16   *8 n.5 (C.D. Cal. June 8, 2011) (any error in ALJ’s rejection of
17   doctor’s opinion that plaintiff could not return to prior work
18   was harmless because ALJ concluded plaintiff was unable to
19   perform any past relevant work).       Plaintiff has made no attempt
20   to articulate the relevance of this opinion.       (See Objs. at 4.)
21   Thus, remand is not necessary on this issue.
22          Plaintiff also objects that the ALJ erred in assessing the
23   opinions of Drs. Emad and Schwartz.       (Id.)   She fails, however,
24   to explain how the Magistrate Judge’s analysis on these issues
25   (see R. & R. at 45-49) was erroneous.       (See Objs. at 4.)    These
26   issues do not require remand.
27          Next, Plaintiff reiterates her claim that the ALJ erred in
28   discounting her subjective symptom statements.       (See id. at 4-6.)

                                        3
 Case 2:19-cv-02785-MWF-JPR Document 27 Filed 01/28/21 Page 4 of 9 Page ID #:1360



 1   To start, she argues that the 2015 pain questionnaire and
 2   function report the ALJ cited in finding her statements
 3   inconsistent with her daily activities was completed nearly three
 4   years before her 2018 hearing testimony.      (See id. at 4.)     She
 5   correctly points out that “there could have been a difference in
 6   her report of her limitations” because “conditions progress and
 7   may worsen over time.”    (Id.)   But the Magistrate Judge properly
 8   recognized that the inconsistencies regarding Plaintiff’s daily
 9   activities undermined her testimony.      (See R. & R. at 28-30.)
10   For example, Plaintiff’s claim in her 2015 pain questionnaire
11   that her driving was limited because of the side effects of her
12   medication conflicted with her denial to Dr. Niamehr of any
13   medication side effects.     (Id. at 30.)   Although Plaintiff now
14   argues that the ALJ ignored reports that her daily activities,
15   such as driving, were conducted with “assistance, great pain, and
16   other limitation-related disruptions” (Objs. at 5), the
17   inconsistency between her hearing testimony that her medications
18   caused “dizzy spells,” nausea, anxiety, shakiness, “disturb[ance]
19   of [her] thinking skill,” and nervousness “about cars driving
20   next to [her]” (AR 1113-14) and the statement to Dr. Niamehr
21   cannot be explained by the frequency or difficulty of her
22   activities.   The Magistrate Judge also correctly noted that
23   Plaintiff’s dispute of the ALJ’s characterization of her
24   statements does not undermine the ALJ’s observation that her
25   testimony that she spent “almost all of [her] time in bed” was
26   exaggerated in light of other statements in the record, including
27   her hearing testimony that she regularly went out to eat after
28   church.   (R. & R. at 30.)

                                        4
 Case 2:19-cv-02785-MWF-JPR Document 27 Filed 01/28/21 Page 5 of 9 Page ID #:1361



 1          Plaintiff challenges the Magistrate Judge’s finding that no
 2   treating source assessed functional limitations consistent with
 3   Plaintiff’s allegations.      (See Objs. at 5.)   Although she
 4   correctly notes that she was found to have “trigger points” for
 5   fibromyalgia during some examinations (id.), she fails to rebut
 6   the Magistrate Judge’s observation that no functional limitations
 7   were assigned based on those findings or any others.        (R. & R. at
 8   31.)   Indeed, Plaintiff’s argument that those findings support
 9   her position that her fibromyalgia was severe is belied by the
10   December 15, 2014 examination finding of 10 trigger points, one
11   shy of the 11 needed for a fibromyalgia diagnosis, and another
12   doctor’s statement that her fibromyalgia was “inactive.”         (Id.)
13   Plaintiff reiterates her argument from the Joint Stipulation that
14   the trigger-point findings demonstrate that the ALJ erred in
15   failing to consider her fibromyalgia within the context of SSR
16   12-2p.    (Objs. at 6-7.)   But she has not articulated any basis
17   for this argument or rebutted the Magistrate Judge’s reasons for
18   rejecting it.    (See id. at 5; R. & R. at 31, 39-40.)
19            Plaintiff acknowledges that Dr. Sisto stated that her
20   significant subjective complaints did not appear to be justified
21   by the objective findings.     (See Objs. at 6.)    Indeed, he was
22   “stunned” at the level of treatment she had received given the
23   mild findings.    (AR 450.)   She argues, however, that this was a
24   selective reading of Dr. Sisto’s report and the longitudinal
25   record because Dr. Sisto also acknowledged that she was
26   symptomatic.    (Id.)   But there is no dispute that Plaintiff had
27   symptoms or that she was diagnosed with fibromyalgia.        (R. & R.
28   at 37.)    Symptoms and a diagnosis do not equal a severe

                                         5
 Case 2:19-cv-02785-MWF-JPR Document 27 Filed 01/28/21 Page 6 of 9 Page ID #:1362



 1   impairment, however.    See Febach v. Colvin, 580 F. App’x 530, 531
 2   (9th Cir. 2014) (finding that depression diagnosis alone was
 3   insufficient to show severe impairment).      The Magistrate Judge
 4   correctly relied on Dr. Sisto’s statements in finding that
 5   Plaintiff’s subjective symptom statements were inconsistent with
 6   the modest physical findings in the record.       (R. & R. at 32-33.)
 7           Plaintiff contends that the ALJ should have incorporated
 8   limitations from hand pain into the RFC.      (See Objs. at 6.)      She
 9   argues that the Magistrate Judge’s finding that no medical source
10   had assessed the severity of her carpal tunnel syndrome as more
11   than mild was inaccurate because Dr. Nelson stated in his
12   supplemental opinion that she had intense pain in her neck and
13   back, with radiating arm and leg symptoms.       (Id.)    But Dr.
14   Nelson’s supplemental opinion did not say that Plaintiff
15   experienced any wrist or hand pain, did not diagnose her with
16   carpal tunnel syndrome, and did not assign any manipulative
17   limitations.    (J. Stip., Ex. A at 8.)    The Magistrate Judge did
18   not err.
19           Finally, Plaintiff reasserts her arguments that the ALJ
20   failed to properly account for the additional impairments of
21   fibromyalgia, obesity, and headaches in the RFC.         (See Objs. at
22   6-7.)    She argues that the ALJ’s statements that there was very
23   little evidence to support a finding of severe fibromyalgia was
24   “an inaccurate reading of [her] medical records.”        (See id.)    The
25   Magistrate Judge correctly noted, however, that the ALJ did not
26   reject Plaintiff’s fibromyalgia diagnosis; indeed, the ALJ found
27   “persuasive” the opinions of doctors who diagnosed it.         (R. & R.
28   at 40.)    Further, the Magistrate Judge correctly found that any

                                        6
 Case 2:19-cv-02785-MWF-JPR Document 27 Filed 01/28/21 Page 7 of 9 Page ID #:1363



 1   error in failing to explicitly analyze SSR 12-2p in assessing
 2   Plaintiff’s fibromyalgia was harmless.      (Id.)   As the Magistrate
 3   Judge noted, SSR 12-2p provides two sets of criteria to be used
 4   for determining whether a claimant has a medically determinable
 5   impairment.    (Id. at 39); see 77 Fed. Reg. 43640, 43641-43 (July
 6   25, 2012).    Once the Commissioner finds that a claimant has
 7   fibromyalgia, he proceeds to the normal sequential evaluation
 8   process to determine whether the claimant is disabled.         77 Fed.
 9   Reg. at 43643.   Plaintiff has cited no record evidence that would
10   support a more restrictive RFC under the sequential evaluation
11   process.    As the Magistrate Judge noted, Dr. Hoos found in
12   December 2014 that Plaintiff was “doing fairly well” on her
13   fibromyalgia medication and that the serological testing was
14   negative.    (R. & R. at 39.)   The number of trigger points noted
15   at that session fell short of the 11 generally considered
16   indicative of the condition.     (Id.)   And a doctor observed in
17   November 2013 that Plaintiff’s fibromyalgia was inactive.          (Id.)
18   Finally, as the Magistrate Judge noted, no medical source
19   assessed significant limitations from fibromyalgia.        (Id.)
20   Plaintiff has failed to demonstrate error.
21        Plaintiff also reiterates her argument that the ALJ failed
22   to properly assess her obesity.     (See Objs. at 7.)     With respect
23   to SSR 19-2p, the Magistrate Judge correctly found that it did
24   not apply to the ALJ’s May 2, 2018 decision because it became
25   effective on May 19, 2019.      (R. & R. at 41); see SSR 19-2p, 2019
26   WL 2374244, at *5.   Plaintiff does not challenge that finding,
27   instead contending that the ruling “should be considered in the
28   event the case is remanded.”     (Objs. at 7.)    As to SSR 02-1p,

                                         7
 Case 2:19-cv-02785-MWF-JPR Document 27 Filed 01/28/21 Page 8 of 9 Page ID #:1364



 1   Plaintiff repeats her assertion that there was “error with
 2   respect to the then-existing ruling,” but as the Magistrate Judge
 3   noted, she “offers no argument, much less evidence, as to how
 4   [her obesity] caused limitations greater than those included in
 5   her RFC.”   (R. & R. at 42.)    The Magistrate Judge also correctly
 6   observed that although the ALJ did not explicitly reference SSR
 7   02-1p, she discussed Plaintiff’s obesity, weight, and rapid
 8   weight gain in her analysis of the medical evidence and the RFC.
 9   (R. & R. at 41.)   Both state-agency physicians also considered
10   Plaintiff’s obesity and found her even less limited than the ALJ.
11   (Id.)   This issue does not require remand.
12        Finally, Plaintiff repeats her claim that the ALJ failed to
13   adequately assess her headaches or comply with SSR 19-4p.         (See
14   Objs. at 7.)   She argues that the ALJ committed reversible error
15   by finding the headaches to be a severe impairment but failing to
16   discuss their impact on her RFC.        (Id.)   But as the Magistrate
17   Judge noted, the ALJ discussed Plaintiff’s treatment with Drs.
18   Mescher and Kong for headaches.     (R. & R. at 42.)     Neither doctor
19   assessed any functional limitations from them.        (Id.)   Instead,
20   the treatment notes generally indicated that Plaintiff’s
21   headaches were well controlled with medication and chiropractic
22   therapy.    (Id. at 42-43.)    Plaintiff has failed to address or
23   rebut this evidence.   The Magistrate Judge also correctly noted
24   that SSR 19-4p was inapplicable to the ALJ’s May 2, 2018 decision
25   because it was effective August 26, 2019.        (R. & R. at 43.)
26   Plaintiff’s unsupported argument in her Objections that “the
27   error remains the same” even though SSR 19-4p was enacted
28   posthearing (Objs. at 7) is unavailing.

                                         8
Case 2:19-cv-02785-MWF-JPR Document 27 Filed 01/28/21 Page 9 of 9 Page ID #:1365
